           Case 1:19-cv-00461-AWI-GSA Document 42 Filed 02/03/21 Page 1 of 2



1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT
9                               EASTERN DISTRICT OF CALIFORNIA
10

11   JERRY DILLINGHAM,                            1:19-cv-00461-AWI-GSA-PC
12                 Plaintiff,                     ORDER IN RESPONSE TO PLAINTIFF’S
                                                  MOTION FOR ADMINSTRATIVE RELIEF
13         vs.                                    (ECF No. 35.)
14   J. GARCIA, et al.,
15               Defendants.
16

17

18   I.     BACKGROUND
19          Jerry Dillingham (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
20   with this civil rights action pursuant to 42 U.S.C. § 1983. On April 9, 2019, Plaintiff filed the
21   Complaint commencing this action. (ECF No. 1.)
22          On June 1, 2020, the court issued a screening order requiring Plaintiff to either: (1) file
23   an amended complaint not exceeding 25 pages; or, (2) notify the court of his willingness to
24   proceed only with the excessive force claim against defendants Garcia and the medical claims
25   against defendants Harmon and Dozer, which were found cognizable by the court. (ECF No.
26   19.) On August 27, 2020, Plaintiff filed the First Amended Complaint which was 41 pages in
27   length. (ECF No. 31.) On August 30, 2020, the court issued an order striking the First Amended
28   Complaint for Plaintiff’s failure to comply with the screening order and granted Plaintiff 30 days

                                                     1
              Case 1:19-cv-00461-AWI-GSA Document 42 Filed 02/03/21 Page 2 of 2



1    in which to file a Second Amended Complaint, not exceeding 25 pages. (ECF No. 32.) On
2    September 8, 2020, Plaintiff filed the Second Amended Complaint. (ECF No. 34.)
3              On September 30, 2020, Plaintiff filed a motion for administrative relief. (ECF No. 35.)
4    II.       PLAINTIFF’S MOTION
5              Plaintiff notifies the court that when he filed the Second Amended Complaint he
6    inadvertently titled it “First Amended Complaint.” Due to this error Plaintiff is concerned that
7    the court will find that he failed to comply with the court’s August 30, 2020 order which granted
8    him leave to file a Second Amended Complaint. Plaintiff also requests confirmation that the
9    court received the amended complaint, which was dated September 3, 2020.
10             The court received and filed Plaintiff’s amended complaint on September 8, 2020 and
11   construes it as the Second Amended Complaint despite its title. The Court considers that Plaintiff
12   has complied with the August 30, 2020 order which granted him leave to file the Second
13   Amended Complaint. The Second Amended Complaint now awaits the court’s screening under
14   28 U.S.C. § 1915A.
15   III.      CONCLUSION
16             Based on the above, Plaintiff’s motion for administrative relief, filed on September 30,
17   2020, is resolved.
18
     IT IS SO ORDERED.
19

20          Dated:   February 2, 2021                            /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28


                                                      2
